FILED: SEPTEMBER 8, 2000
IN THE SUPREME COURT OF THE STATE OF OREGON
STEVEN NOVICK,
Petitioner,
	v.
BILL BRADBURY,Secretary of State of Oregon;Joe W. Foxall, Don McIntire, James Scherzinger,Lynn-Marie Crider, and Dave Moss,Explanatory Statement Committee Members,
Respondents.
(SC S47796)
	En Banc
	On petition to review explanatory statement.
	Argued and submitted August 24, 2000.
	Steven Novick, Portland, pro se, argued the cause and filed
the petition.
	Lynn-Marie Crider, Portland, pro se, waived appearance for 
respondents. 
	GILLETTE, J.
	Ballot measure explanatory statement certified.  Under ORAP
1.20(4), and notwithstanding ORAP 9.25(1) and ORAP 14.05, this
opinion will become effective when the appellate judgment issues. 
The State Court Administrator shall issue the appellate judgment
at 5:00 p.m. on September 11, 2000, unless a petition for
reconsideration is both filed with and physically received by the
Office of the State Court Administrator by that time.  Any timely
petition for reconsideration will stay issuance of the appellate
judgment until the court acts on such petition. 
	GILLETTE, J.
	In this original proceeding, petitioner challenges the
explanatory statement for Ballot Measure 8 (2000).  See ORS
251.205 (providing for creation and manner of selection of
committee of five citizens to prepare explanatory statement for
initiated and referred measures); ORS 251.215 (providing for
preparation and filing of explanatory statement by committee). 
The initiative measure would amend Article IX of the Oregon
Constitution by adding a requirement that, unless a specified
exemption applies, appropriations for state government
expenditures shall not exceed 15 percent of the state's personal
income. (1)
	After the explanatory statement committee prepared and
filed the explanatory statement at issue, the Secretary of State
held a hearing to receive comments on the statement.  Petitioner
offered suggestions for changes to the explanatory statement at
that hearing.  Petitioner therefore is entitled to seek a
different explanatory statement in this court.  ORS 251.235; see
also Homuth v. Keisling (S39531), 314 Or 214, 218, 837 P2d 532
(1992) (ORS 251.235 authorizes Supreme Court review of
explanatory statement when any suggestions were offered at
Secretary of State's hearing).

	The committee is directed by statute to prepare an
explanatory statement that is an "impartial, simple and
understandable statement explaining the measure."  ORS
251.215(1).  This court's task is to determine whether the
explanatory statement contains a sufficient and clear statement
explaining the measure.  See Sizemore v. Myers, 327 Or 456, 459,
964 P2d 255 (1998) (so stating); ORS 251.235 (authorizing court
to consider challenges to explanatory statement on grounds that
statement is "insufficient or unclear").  Petitioner bears the
burden of demonstrating that the explanatory statement is
insufficient or unclear.  June v. Roberts, 310 Or 244, 248, 797
P2d 357 (1990).

	Petitioner's argument arises out of the following
paragraph of the measure:  


		"Appropriations for state government expenditures
in each biennium shall not exceed an amount which is 15
percent of the state's personal income, except as
provided in subsection (b) and (c) of this section. 
For purposes of this section, this state's personal
income is total personal income for the two calendar
years ending before the beginning of the biennium, as
computed by the Federal Government."

The committee's explanatory statement explains that paragraph as
follows: 

		"Ballot Measure [8] would amend the Oregon
Constitution by linking the rate of growth of state
government spending to the rate of growth of personal
income in the state.  The measure would limit all state
spending, regardless of the source of the funds, to no
more than 15 percent of total personal income of
Oregonians earned in the two calendar years immediately
preceding the budget period (biennium)."

	Petitioner first argues that the initial sentence of
the explanatory statement, quoted above, is inaccurate and
misleading.  Specifically, he contends that the phrase "rate of
growth of state government spending" is not derived from any
concept found in the measure and that the term "growth" does not
appear anywhere in the measure itself.  That phrasing, petitioner
reasons, will mislead reasonable voters to conclude that the
measure would allow state government spending to start at its
current level and then limit only the growth of that spending. 
But, petitioner argues, the measure would not necessarily, or
even most probably, have that effect.  Relying on state economic
and revenue forecasts, petitioner contends that the measure in
all likelihood will result in an immediate and substantial
reduction in the current level of state government spending.
	In reviewing explanatory statements, this court's
approach has been one of deference.  Sizemore, 327 Or at 467. 
Consistent with that approach, we will not resolve disputes over
the meaning of a measure.  June, 310 Or at 247.  In this
proceeding, however, the committee does not appear to dispute
that the measure, if adopted, in all likelihood would effect a
reduction in the current level of state government spending.  In
fact, the committee has noted the possibility of precisely that
outcome.  In another part of the explanatory statement, the
committee writes:  
		"For comparison, the state has recently
experienced a spending level of about 18 percent of
personal income.  The estimated impact of the measure
on the 2001-2003 state budget would be to limit
expenditures to an amount $5.7 billion less than the
projected spending of $32.4 billion."  
	Having noted that basic agreement concerning the
premise that underlies petitioner's argument, the question then
becomes whether the challenged phrase is "insufficient or
unclear."  ORS 251.235.  A statement is "insufficient" if it is
not impartial or is potentially misleading, Deras v. Keisling,
320 Or 1, 5, 879 P2d 850 (1994), and is "unclear" if it is not
understandable, MacAfee v. Paulus, 289 Or 651, 655, 616 P2d 493
(1980).  
	We agree with petitioner that, if it stood alone, the
reference to "growth" in the first sentence of the statement
might be misleading and, therefore, be "insufficient".  ORS
251.235.  A reasonable voter, reading only that sentence, well
might conclude, based on that wording, that the measure would not
effect a reduction in the current level of state government
spending.  But such an understanding could not survive after the
voter read the later paragraph, which makes it clear that, based
on present circumstances, the likely outcome of adoption of the
measure would be an immediate reduction in state spending.  The
degree of deference that this court accords explanatory
statements requires, at a minimum, that we be satisfied that a
statement in an explanatory statement remain insufficient after
it is read in the context of the statement as a whole.  When it
is read in that manner, petitioner has not met his burden of
demonstrating that the explanatory statement is insufficient
"beyond reasonable argument."  Sizemore, 327 Or at 467 (internal
quotations and citation omitted).
	Petitioner also argues that use of the term "biennium"
in the first sentence of the statement, without additional
explanation, is misleading, because that term "may not be
familiar to voters."  We have considered that argument and reject
it.  The statement is neither insufficient nor unclear in that
respect.
 Having considered and rejected each of petitioner's
arguments, we conclude that the explanatory statement prepared by
the citizens committee is neither insufficient nor unclear. 
Accordingly, we certify the following explanatory statement to
the Secretary of State:
		Ballot Measure 8 would amend the Oregon
Constitution by linking the rate of growth of state
government spending to the rate of growth of personal
income in the state.  The measure would limit all state
spending, regardless of the source of the funds, to no
more than 15 percent of total personal income of
Oregonians earned in the two calendar years immediately
preceding the budget period (biennium).


		If the state collects revenues in excess of this
limit, the measure would require that those excess
revenues be distributed to Oregon taxpayers in
proportion to the income taxes they paid in the
biennium.  Excluded from this distribution are earnings
from dedicated investment funds, such as retirement
funds or the Common School Fund.
		The Legislature could vote to increase spending
beyond the limit, but only if the Governor specifically
declares an emergency, and three-fourths of the elected
members of both the House and the Senate vote for the
increased level of spending.
		The limit covers state spending from all sources
of funds, such as taxes, fees, federal funds, and
investment earnings.  The measure would exclude from
the limit proceeds from state-issued bonds, although it
does include the funds appropriated to repay those
bonds.
		For comparison, the state has recently experienced
a spending level of about 18 percent of personal
income.  The estimated impact of the measure on the
2001-2003 state budget would be to limit expenditures
to an amount $5.7 billion less than the projected
spending of $32.4 billion.
		The measure limits state spending.  The measure
does not cut state taxes, nor does it direct the
Legislature or the Governor how state funds are spent
within the new limit.

		Ballot measure explanatory statement certified.  Under
ORAP 1.20(4), and notwithstanding ORAP 9.25(1) and ORAP 14.05,
this opinion will become effective when the appellate judgment
issues.  The State Court Administrator shall issue the appellate
judgment at 5:00 p.m. on September 11, 2000, unless a petition
for reconsideration is both filed with and physically received by
the Office of the State Court Administrator by that time.  Any
timely petition for reconsideration will stay issuance of the
appellate judgment until the court acts on such petition. 




1. 
		At the time that the committee drafted the explanatory
statement, the Secretary of State had not assigned a ballot
number to the measure.  Accordingly, the committee identified the
measure in the statement as "Ballot Measure ____."  We have
replaced the "____" with "8," the ballot measure number that the
Secretary of State subsequently assigned to the measure.
Return to previous location.